Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 24-38 in the reply filed on January 26th, 2022 is acknowledged. Claims 1-23 have been cancelled. Non-elected invention of Group II, claims 39-41 have been withdrawn from consideration.  Claims 24-41 are pending.
Action on merits of Group I, claims 24-38 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 02/27/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 38 recites: “A display device, comprising the display substrate according to claim 24”. The intended use of the display substrate of claim 38 in a display device fails to further limit the device of claim 38.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 108336120, hereinafter as Ma ‘120) in view of Fujimura (US 2012/0062107, hereinafter as Fuji ‘107).
Regarding Claim 24, Ma ‘120 teaches a display substrate comprising: 
a base substrate (Fig. 2, (1);[0028]), comprising 
a display area (or A-A area) and a peripheral area (or frame area) surrounding the display area (see para. [0028]); 
an electroluminescent device disposed on the base substrate and located in the display area (see para. [0032]), the electroluminescent device comprising an anode (6), an electroluminescent layer (8), and a cathode (5) disposed in this order on the base substrate (1); 
a negative power line disposed on the base substrate and located in the peripheral area, the negative power line extending along a side of the base substrate and being electrically connected to the cathode. Examiner considers cathode layer is negative power line.
Thus, Ma ‘120 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an insulating layer between the base substrate and the negative power line, a side of the insulating layer close to the negative power line being provided with at least a 
However, Fuji ‘107 teaches an insulating layer (Fig. 2B, (12a); [0031]) between the base substrate and the negative power line (Fig. 2B, (37A); [0041]), a side of the insulating layer close to the negative power line being provided with at least a trench (groove (a); [0031]), wherein the trench (a) is located in the peripheral area and extends in an extending direction of the negative power line (37a), and a part of the negative power line is located in the trench (see Fig. 2B). Examiner considers the wiring (37A) is the negative power line.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ma ‘120 by having the insulating layer between the base substrate and the negative power line, a side of the insulating layer close to the negative power line being provided with at least a trench, wherein the trench is located in the peripheral area and extends in an extending direction of the negative power line, and a part of the negative power line is located in the trench for the purpose of providing a long term reliability of the display device (see para. [0044]-[0045]) as suggested by Fuji ‘107.
    PNG
    media_image1.png
    318
    579
    media_image1.png
    Greyscale

                                             Fig. 2 (Ma ‘120)


Regarding Claim 26, Fuji ‘107 teaches the negative power line (37A) surrounds the display area, and the trench (a) surrounds the display area (3) (see Figs. 1A/1B and 2A/2B).  

Regarding Claim 27, Fuji ‘107 teaches the negative power line (37a) comprises a first segment of negative power line, a second segment of negative power line, and a third segment of negative power line which are successively arranged in sequence, and the side of the base substrate (2) comprises a first side, a second side and a third side which are successively arranged in sequence, the first segment of negative power line extends along the first side of the base substrate, wherein the trench (a) comprises a first segment of trench, a second segment of trench, and a third segment of trench which are successively arranged in sequence, the first segment of trench extends in an extending direction of the first negative electrode power line, and the second segment of trench extends in an extending direction of the second segment of negative power line, and the third segment of trench extends in an extending direction of the third segment of negative power line.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have negative power line that can be arranged in any order, thus the first segment of negative power line extends along the first side of the base substrate, the second segment of negative power line extends along the second side of the base substrate, and the third segment of negative power line extends along the third side of the base In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to perform the arrangement of the negative power line in order to improve the performance/reliability of the display device.

Regarding Claim 28, Fuji ‘107 teaches the side of the insulating layer closed to the negative power line (37a) is provided with a plurality of trenches, and the plurality of trenches (a) are arranged at intervals in a first direction parallel to the base substrate, the first direction is perpendicular to the side of the base substrate, and the plurality of trenches are parallel to each other (see Figs. 1A/1B and 2A/2B).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of trenches that can be arranged in any order, thus the plurality of trenches are arranged at intervals in a first direction parallel to the base substrate, the first direction is perpendicular to the side of the base substrate, and the plurality of trenches are parallel to each other involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to perform the arrangement of the trenches in order to improve the performance/reliability of the display device.

Regarding Claim 29, Fuji ‘107 teaches the plurality of trenches (a) have the same width and are arranged at equal intervals (see Figs. 1A/1B and 4A/B).  

Regarding Claim 30, Ma ‘120 teaches in a cross section of the negative power line (5) perpendicular to the side of the base substrate (1), the negative power line comprises a first portion and a second portion, the first portion extends in a first direction parallel to the base 
Fuji ‘107 teaches the first portion (37a) is located at a bottom of the trench (a), and the second portion is located on a sidewall of the trench (see Fig. 2B).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the first portion extends in a first direction parallel to the base substrate and perpendicular to the side of the base substrate, and second portion extends in a second direction perpendicular to the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to perform the arrangement of the negative power line in order to improve the performance/reliability of the display device.

Regarding Claim 31, Fuji ‘107 teaches the negative power line (37a) further comprises a third portion extending in the first direction, the third portion is located on the insulating layer (12), and is not located in the trench, and the second portion connects the first portion with the third portion (see Fig. 2B).  

Regarding Claim 32, Fuji ‘107 teaches the trench (a) penetrates the insulating layer (12).  

Regarding Claim 33, Fuji ‘107 teaches a metal layer disposed between the base substrate and the insulating layer and located in the peripheral area, wherein the negative power line is electrically connected to the metal layer at the trench (see para. [0041]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the negative power line is electrically connected to the metal layer at the trench on the basis of it In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the negative power line is electrically connected to the metal layer at the trench in order to improve the performance/reliability of the display device.

Regarding Claim 34, Fuji ‘107 teaches the insulating layer (12) comprises at least one layer selected from the group consisting of a barrier layer, a buffer layer, a first insulating layer, a second insulating layer, and an interlayer dielectric layer (21; [0035]) which are sequentially disposed on the base substrate (2) (see Fig. 2B).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the group consisting of a barrier layer, a buffer layer, a first insulating layer, a second insulating layer, and an interlayer dielectric layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the group consisting of a barrier layer, a buffer layer, a first insulating layer, a second insulating layer, and an interlayer dielectric layer in order to improve the performance/reliability of the display device.

Regarding Claim 35, Fuji ‘107 teaches a thin film transistor (Tr; [0034]) disposed on the base substrate (2) and located in the display area (3), the thin film transistor comprising a source-drain layer.First Named Inventor: Shun ZhangApplication No.: -8- 
Furthermore, it has been held to be within the general skill of a worker in the art to have the negative power line and the source-drain layer are located in the same layer and are formed of the same material on the basis of it suitability for the intended use as a matter of obvious In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the negative power line and the source-drain layer are located in the same layer and are formed of the same material in order to improve the performance/reliability of the display device.

	Regarding Claim 36, Ma ‘120 teaches a conductive layer disposed on the negative power line and located in the peripheral area, wherein, the conductive layer electrically connects the cathode with the negative power line.  

	Regarding Claim 37, Ma ‘120 teaches the conductive layer and the anode (6) are located in the same layer. 
Furthermore, it has been held to be within the general skill of a worker in the art to have the conductive layer and the anode formed of the same material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the conductive layer and the anode formed of the same material in order to improve the performance/reliability of the display device.

Regarding Claim 38, Ma ‘120 teaches a display device (see abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:

Park (US 2014/0145155 A1)			
Yuasa (US 2011/0210348 A1)		
Tanaka et al. (US 2011/0006972 A1)
Kubota (US 2008/0079360 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829